Order entered March 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01235-CV

                           DAVID ALAN SHEPHERD, Appellant

                                              V.

                            LAWRENCE MITCHELL, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-07702

                                          ORDER
       Because appellant’s brief was filed by order dated March 10, 2015, we DENY as moot

appellant’s March 11, 2015 motion for extension of time and advisory to Court.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE